Per Curiam.
Plaintiff is a member of the board of directors of the Peoples Community Hospital Authority, a public body corporate authorized by statute.1 By a letter dated June 23, 1971, plaintiff and two other board members requested that Donald J. Pizzimenti, the chairman of the board, call a special meeting on July 15,1971, for the express purpose of electing new officers. The chairman denied the request and pointed out that the rules and regulations adopted by the board provide for the election of officers in January or February of each year.
Plaintiff sought a writ of mandamus to compel the call of a special meeting; the writ was denied. Plaintiff appeals, relying principally on the following statutory language: “The chairman shall call a meeting at any time upon written request of 3 members of the board.” MCLA 331.6; MSA 5.2456(6).
It is well settled that a trial court’s refusal to issue a writ of mandamus will only be reviewed for abuse of discretion.2 We find no abuse. While it is true that the statute requires the chairman to call a meeting at the request of three board members (with no qualifications regarding the purpose behind the request), we nevertheless feel that since the request was dated one day before a regularly scheduled board meeting, and since the board holds regularly scheduled meetings each month (save July and August) the trial court acted correctly in denying the request for a writ of mandamus.
Affirmed.

 1945 PA 47; MCLA 331.1-331.11; MSA 5.2456(1)-5.2456(11).


 See Iron County Board of Supervisors v. Crystal Falls, 23 Mich App 319 (1970), and the cases cited therein.